Citation Nr: 1004564	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  08-12 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether new and material evidence has been received to 
reopen a claim as to whether the character of the 
Appellant's discharge is a bar to Department of Veterans 
Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and MP


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The Appellant had military service from October 1969 to 
October 1974 and was awarded a Combat Infantry Badge.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 decision by the VA Regional 
Office (RO) in Sioux Falls, South Dakota, that the Appellant 
had not submitted new and material evidence regarding the 
character of his discharge from service.  

The Appellant provided testimony at a hearing at the RO 
before the undersigned Acting Veterans Law Judge in June 
2009.  A transcript of this hearing has been associated with 
the Appellant's VA claims folder.

The Board acknowledges that the present appeal arises from 
the RO's denial of service connection for posttraumatic 
stress disorder (PTSD) and diabetes, and that these issues 
were noted at the June 2009 hearing.  However, as part of 
his April 2008 Substantive Appeal, the Appellant 
affirmatively indicated that he was only proceeding with the 
appeal regarding his character of discharge.  Thus, this 
appears to be the only issue over which the Board currently 
has jurisdiction.  See 38 C.F.R. §§ 20.200, 20.202 (2009).  
Moreover, the denial of the PTSD and diabetes claims was on 
the basis that the character of the Appellant's discharge 
was a bar to such benefits.  For the reasons detailed below, 
the Board finds that new and material evidence has not been 
received to reopen that claim, and, as such, his PTSD and 
diabetes claims would be denied as a matter of law even if 
they were part of this appeal.  


FINDINGS OF FACT

1.  All reasonable development and notification necessary 
for the disposition of the instant case have been completed.

2.  A January 1985 VA administrative decision concluded that 
the character of the Appellant's discharge was a bar to the 
payment of VA benefits.  The Appellant was informed in 
writing of that decision and his appellate rights, and did 
not appeal.  

3.  Although the evidence received since the last prior 
denial was not previously submitted to agency 
decisionmakers, it does not relate to an unestablished fact 
necessary to substantiate the claim, is cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial, and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence having not been received to reopen 
the issue of whether the character of the Appellant's 
discharge is a bar to VA benefits, his request to reopen 
that matter and the benefit sought on appeal is denied.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.12, 3.13, 3.156(a), 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a 
duty to assist claimants by making reasonable efforts to get 
the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has provided specific guidance as adequate VCAA 
notice in cases concerning new and material evidence.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the 
Board finds that the Appellant has received adequate VCAA 
notice in accord with the Court's guidelines.  For example, 
he was sent pre-adjudication notice in June 2007 which, in 
pertinent part, noted the prior determination as to the 
character of his discharge, informed him that new and 
material evidence was required to reopen his claim, and 
described what constituted new and material evidence by 
language consistent with the relevant regulatory provisions.  
As such, this correspondence appears consistent with the 
holding of Kent, supra.

The Court has also provided specific guidance as to adequate 
VCAA notice regarding the character of discharge.  See 
Dennis v. Nicholson, 21 Vet. App. 18 (2007).  In this case, 
the June 2007 letter made clear that VA was adjudicating the 
Appellant's status as a veteran prior to discussing the 
merits of any claims.  The Appellant was also provided a 
copy of the regulation regarding character of discharge (38 
C.F.R. § 3.12).  Although not specifically stated in that 
letter, the Appellant through his statements and hearing 
testimony has acknowledged that VA's policy of ineligibility 
for VA benefits if it was determined his service was 
dishonorable, and he has attempted to provide information 
and evidence with respect to the events that led to his 
discharge and to state why he thought his service was 
honorable.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated ... that any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) 
was required and that the appellant should have provided 
it.); see also Overton v. Nicholson, 20 Vet. App. 427 
(2006).

In addition to the foregoing, the June 2007 letter informed 
the Appellant of what information and evidence he must 
submit, what information and evidence will be obtained by 
VA, and the need for the Appellant to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, 
supra.  Moreover, the letter included the information 
regarding disability rating(s) and effective date(s) 
mandated by the holding in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 
30, 2008).   The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 
2008.   The amendments, among other things, removed the 
notice provision requiring VA to request the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the Appellant was notified 
and aware of the evidence needed to substantiate his claim 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself 
and VA in obtaining such evidence.  Accordingly, there is no 
further duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied.  The Appellant had the opportunity to present 
evidence and argument in support of his claim and did, in 
fact do so during a hearing before the undersigned in June 
2009.  Nothing indicates the Appellant has identified the 
existence of any relevant evidence that has not been 
obtained or requested.  Further, the nature of this appeal 
is such that the resolution is dependent primarily upon what 
the records indicate regarding the circumstances of his 
period of military service.  As such, there is no reasonable 
possibility that any new development, such as a VA medical 
examination, is necessary for the resolution of this appeal 
as its findings would go to his current condition and not 
the circumstances of his discharge from service.  Moreover, 
under the law, an examination is not required in the context 
of new and material evidence claims.  38 C.F.R. 
§ 3.159(c)(4)(iii); see also 66 Fed. Reg. 45,620, 45,628 
(August 29, 2001).  Consequently, the Board finds that the 
duty to assist the Appellant has been satisfied in this 
case.

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  When a 
reasonable doubt arises regarding service origin, such doubt 
will be resolved in the favor of the claimant.  Reasonable 
doubt is doubt which exists because of an approximate 
balance of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which event the 
claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).  

Factual Background and Legal Analysis

The Board notes that it has thoroughly reviewed the record 
in conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  Rather, 
the Board's analysis below will focus specifically on what 
the evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

The Veteran contends that he is entitled to VA benefits as 
he was discharged and then reenlisted into military service, 
giving him two distinct periods of services.  He maintains 
that he was away without leave (AWOL) due to family illness 
during his second period of service and should not be 
penalized for his absences.  

In order to qualify for VA benefits, a claimant must be a 
"veteran."  Frasure v. Principi, 18 Vet. App. 379, 385 
(2004); see also Cropper v. Brown, 6 Vet. App. 450, 452 
(1994); Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  
Section 101(2) of the U.S. Code defines a "veteran" as, 
inter alia, a person "who was discharged or released [from 
service] under conditions other than dishonorable."  38 
U.S.C.A. 
§ 101(2).  A claimant receiving a discharge under other than 
honorable conditions may be considered to have been 
discharged under dishonorable conditions in certain 
circumstances.  See 38 U.S.C.A. § 5303; 38 C.F.R. § 3.12.

Where VA determines that a person's discharge from service 
was under dishonorable conditions, the payment of pension, 
compensation or dependency and indemnity compensation, based 
on that period of service, is barred.  See Cropper, 6 Vet. 
App. at 452-53; 38 C.F.R. § 3.12.

Historically, a January 1985 VA administrative decision 
concluded that the character of the Appellant's discharge 
was a bar to the payment of VA benefits.  The Appellant was 
informed in writing of that decision, including his 
appellate rights, and did not appeal.  Consequently, that 
decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Further, the Court has also held that in order to reopen a 
previously and finally disallowed claim there must be new 
and material evidence presented since the time that the 
claim was finally disallowed on any basis, not only since 
the time that the claim was last disallowed on the merits.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on 
other grounds).

New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  The decision in Hodge v. West, 155 F.3d. 
1356 (Fed. Cir. 1998), stressed that under the regulation 
new evidence could be material if that evidence provided "a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision." Id. at 1363.

The evidence on file at the time of the January 1985 
administrative decision includes the Appellant's service 
records.  In pertinent part, these records reflect that the 
Appellant enlisted into active military service in October 
1969 for a period of 3 years.  He subsequently received a 
conditional discharge in order to reenlist for an additional 
3 years of service in January 1971.  As such, there is a DD 
Form 214 for the period from October 1969 to January 1971, 
reflecting an honorable discharge.  However, the records 
further reflect that a DD Form 214 for the period from 
January 1971 to October 1974 shows his discharge under other 
than honorable conditions due to the Appellant having been 
AWOL for a total period of 683 days.  The time lost includes 
the periods from December 14, 1971, to January 16, 1972; 
June 4, 1972, to July 3, 1972; July 4, 1972, to November 27, 
1972; January 2, 1973, to September 13, 1973 October 9, 
1973, to October 31, 1973; November 1, 1973, to January 7, 
1974; January 8, 1974, to January 29, 1974; July 12, 1974, 
to September 9, 1974; and September 12, 1974, to October 25, 
1974.  Moreover, it was stated that 125 days were lost 
subsequent to the normal expiration of term of service.  The 
evidence also includes records pertaining to a court martial 
proceeding, including a handwritten statement from the 
Appellant detailing the reasons for his periods of AWOL.

A person discharged under conditions other than honorable on 
the basis of an AWOL period of at least 180 days is barred 
from receipt of VA benefits "unless such person demonstrates 
to the satisfaction of the Secretary that there are 
compelling circumstances to warrant such prolonged 
unauthorized absence."  38 U.S.C.A. § 5303(a); 38 C.F.R. § 
3.12(c)(6).

In the January 1985 VA administrative decision, it was 
determined that the Appellant's period of service, that 
extended from October 1969 to October 1972, would have been 
terminated under conditions which constitute a bar to VA and 
related benefits due to willful and persistent misconduct.  
In support of this conclusion, it was specifically noted 
that the Appellant began going AWOL in December 1971, and by 
the time of the October 1972 completion of his first 
obligated period of service he had 3 periods of AWOL 
totaling 160 days.  The decision also found that the October 
1972 to October 1974 period was terminated by an other than 
honorable discharge involving a period of AWOL in excess of 
180 days.  Moreover, it was found that there was no evidence 
showing that the Appellant's mental status was not within 
normal limits at the time of his separation from service.

In June 2007, the RO received the Veteran's request to 
reopen his claim.  The evidence added to the record since 
the January 1985 administrative decision includes multiple 
post-service medical records, written statements from the 
Appellant, and his and his friend's testimony during the 
June 2009 Board hearing.  

The Board observes that the post-service medical records 
reflect the Appellant's psychiatric treatment, and a 
diagnosis of PTSD.  The law provides that a discharge or 
release from service under one of the conditions specified 
in 38 C.F.R. 
§ 3.12(c), as is the case here, is a statutory or regulatory 
bar to the payment of benefits, unless it is found that the 
person was "insane" at the time of committing the offense 
causing such discharge or release or unless otherwise 
specifically provided.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 
3.12(b).  Thus, "insanity" is a defense to all statutory and 
regulatory bars, while "compelling circumstances" is only a 
defense to the statutory bar involving an AWOL period of at 
least 180 days.

Despite the foregoing, the Board observes that it was 
already determined that there was no evidence of "insanity" 
at the time of the January 1985 administrative decision.  
Further, the probative medical evidence indicates the 
Appellant currently has PTSD, not that he was "insane" at 
the time of his military service that, thus, caused the 
behavior resulting in his frequent periods of AWOL.  
Moreover, as detailed below, a finding of psychiatric 
disability does not automatically confirm a person is 
"insane" for the purpose of invoking 38 U.S.C.A. § 5303(b) 
and 38 C.F.R. § 3.12(b).

VA regulations provide that an insane person is one (1) who, 
while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted 
upon such basic condition, exhibits, due to disease, a more 
or less prolonged deviation from his normal method of 
behavior; or (2) who interferes with the peace of society; 
or (3) who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R. § 3.354(a).

When the question is whether an individual was insane at the 
time of an offense leading to his court-martial or 
discharge, the rating agency will base its decision on all 
the evidence procurable relating to the period involved, and 
apply the definition of paragraph (a).  38 C.F.R. § 
3.354(b).  Notably, it was specifically held that mental 
illness is not identical to 'insanity.'"  Beck v. West, 13 
Vet. App. 535, 539 (2000).  In addition, the Court has held 
that the insanity need only exist at the time of the 
commission of the offense leading to the person's discharge, 
and that there is no requirement of a causal connection 
between the insanity and the misconduct.  Struck v. Brown, 9 
Vet. App. 145 (1996).  There still must be competent 
evidence, though, establishing the appellant was insane at 
the time of the offenses in question leading to the other 
than honorable discharge.  Zang v. Brown, 8 Vet. App. 246, 
254 (1995).  In addition, the Court held that "a 
determination of whether a person is insane is in effect a 
determination of whether that person's actions were 
intentional and thus the result of willful misconduct."  Id. 
at 254.  The Court further indicated such a determination is 
not warranted when the record does not reflect a claimant 
suffered from insanity due to disease or that he did not 
know or understand the nature or consequences of his acts, 
or that what he was doing was wrong.  Id.  Significantly, 
the burden is on the appellant to submit competent medical 
evidence that he was insane at the time of his offenses.  
Stringham v. Brown, 8 Vet. App. 445, 449 (1995).

In May 1997, the VA General Counsel discussed the intended 
parameters of the types of behavior which were defined as 
insanity under 38 C.F.R. § 3.354(a).  It was indicated that 
behavior involving a minor episode or episodes of disorderly 
conduct or eccentricity does not fall within the definition 
of insanity in that regulation.  It was further indicated 
that a determination of the extent to which an individual's 
behavior must deviate from his normal method of behavior 
could best be resolved by adjudicative personnel on a case-
by-case basis in light of the authorities defining the scope 
of the term insanity.  VAOPGCPREC 20-97 (May 22, 1997).

The opinion provided guidance with regard to the phrases 
"interferes with the peace of society," "become antisocial," 
"accepted standards of the community," and "social customs 
of the community."  In particular, the term "become 
antisocial" in 38 C.F.R. § 3.354(a) refers to the 
development of behavior which is hostile or harmful to 
others in a manner which deviates sharply from the social 
norm and which is not attributable to a personality 
disorder.  In order to be considered insane under the 
departure-from-accepted-standards criteria of section 
3.354(a), a person must both deviate from the accepted 
standards of the community to which he or she belongs by 
birth and education and be unable to adjust to the social 
customs of the community in which he or she resides.  Id.  
The opinion also held that behavior which was generally 
attributable to a substance-abuse disorder did not exemplify 
the severe deviation from the social norm or the gross 
nature of conduct which was generally considered to fall 
within the scope of the term insanity and therefore did not 
constitute insane behavior.  Id.

Generally, the predicate for insane behavior within the 
meaning of VA law and regulations is a persistent morbid 
condition of the mind characterized by a derangement of one 
or more of the mental faculties to the extent that the 
individual is unable to understand the nature, full import 
and consequences of his acts, such that he is a danger to 
himself or others.  In effect, he is rendered incapable of 
managing himself or his affairs, a concept akin to the level 
of incompetency generally supporting appointment of a 
guardian.  Id.

However, in this case, a careful review of the evidence 
added to the file since the last prior denial does not 
indicate that the Appellant was "insane" at the time he was 
AWOL during service.  Rather, the record indicates he was 
aware of the consequences of his actions at the time(s) he 
was AWOL.  Therefore, this evidence is cumulative and 
redundant of the evidence previously of record, and does not 
raise a reasonable possibility of substantiating the claim.

In his written statements and hearing testimony, the 
Appellant has contended that he had 2 periods of active 
service and that, thus, he is entitled to VA benefits on the 
basis that the October 1969 to January 1971 period had an 
honorable discharge.  However, as detailed above, the 
January 1985 administrative decision specifically took into 
account the fact that the Appellant reenlisted for an 
additional 3 years of service in January 1971, but that his 
discharge from the initial 3 year commitment beginning 
October 1969 showed persistent and willful misconduct, as 
there were multiple days of AWOL prior to what would have 
been the normal October 1972 expiration of this term of 
service.  In other words, this period was considered and 
adjudicated at the time of the January 1985 administrative 
decision.

The Board further notes that the law provides that a 
conditional discharge occurs under specified circumstances 
that include, as here, where a person is discharged prior to 
the date that person was eligible for discharge under the 
length of service system, so that he might reenlist.  38 
C.F.R. § 3.13(a).  Unless an exception applies, the entire 
period of service, notwithstanding the intervening 
conditional discharge, will constitutes a single period of 
service.  38 C.F.R. § 3.13(b).  Character of discharge is 
then determined based upon the character of the final 
termination of such period of active service.  Id.  
Consequently, the final termination of the Appellant's 
service in October 1974 under conditions other than 
honorable applies to the entire October 1969 to October 1974 
period, even though he received a DD Form 214 for the period 
from October 1969 to January 1971.  Therefore, this evidence 
does not raise a reasonable possibility of substantiating 
his claim.  

In addition, the Board observes that the January 1985 
administrative decision's conclusion, that the Appellant's 
October 1969 to October 1972 period of active service showed 
willful and persistent misconduct, is supported by the 
evidence of record.  As already detailed, the Appellant was 
AWOL on multiple occasions during this period.  The Court 
has determined that an absence without leave, precluding the 
performance of military duties, cannot constitute a minor 
offense for purposes of willful and persistent misconduct.  
Stringham v. Brown, 8 Vet. App. 445, 448(1995).  Similarly, 
the Court also affirmed a Board decision which found that 32 
days unauthorized absence out of 176 days total service was 
severe misconduct, and, by analogy, persistent misconduct.  
Winter v. Principi, 4 Vet. App. 29 (1993).

The Appellant also provided testimony at his June 2009 
hearing regarding the circumstances surrounding his 
period(s) of being AWOL (family illness).  As a general 
rule, the evidence submitted to reopen a claim is presumed 
to be true for the purpose of determining whether new and 
material evidence has been submitted, without regard to 
other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 
220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
However, in this case, the Appellant's testimony is 
consistent with the statement he provided during service 
that was of record at the time of the prior January 1985 
decision.  He did not provide any pertinent details that 
were not contained in the statement previously of record.  
Therefore, the Board finds that this evidence is cumulative 
and redundant.

There being no other evidence added to the file in 
conjunction with the application to reopen, the Board finds 
that, while the evidence received since the last prior 
denial in January 1985 was not previously submitted to 
agency decisionmakers, it does not relate to an 
unestablished fact necessary to substantiate the claim, is 
cumulative and redundant of the evidence of record at the 
time of the last prior final denial, and does not raise a 
reasonable possibility of substantiating the claim.  
Consequently, new and material evidence has not been 
received in accord with 38 C.F.R. § 3.156(a).  Inasmuch as 
the Appellant has not submitted new and material evidence in 
support of his request to reopen, the Board does not have 
jurisdiction to consider the claim or to order additional 
development.  See Barnett v. Brown, 83 F.3d. 1380 (Fed. Cir. 
1996).


ORDER

New and material evidence not having been received, the 
Appellant's request to reopen the issue of whether the 
character of his discharge is a bar to VA benefits, is 
denied.  



____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


